Citation Nr: 0706418	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran had active service from February 1965 to February 
1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for bilateral 
hearing loss and bilateral tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2002, the RO denied the benefits sought on appeal.  
The veteran perfected his appeal and his claim was certified 
to the Board in September 2004.  In May 2006 the veteran 
testified in person before the undersigned Veterans Law 
Judge.  Subsequently, he record was held open for sixty days 
to allow the veteran time to submit additional evidence.  In 
June 2006 the Board received additional evidence in support 
of the veteran's claim.  

The record contains evidence that is potentially relevant to 
the veteran's claim that has not been considered by the RO.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2006).  As the veteran has 
specifically not waived initial RO consideration of this 
evidence, a remand to the RO is necessary.  38 C.F.R. § 19.9 
(2006).  




Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained subsequent to the 
February 2004 statement of the case.  If 
any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



